PER CURIAM
Plaintiff brought this action seeking damages and attorney fees for the alleged breach of an earnest money agreement and for general and punitive damages for a fraudulent misrepresentation allegedly made to induce plaintiff to enter into the earnest money agreement. The jury returned a general verdict for general damages of $30,000 and punitive damages of $37,500. Judgment was entered on the verdict. In a supplemental proceeding on plaintiffs cost bill, the trial court awarded plaintiff judgment for attorney fees of $10,000.
On appeal from both judgments, most of defendants’ assignments of error relate to the contract claim; however, defendant argues and plaintiff conceded during argument that the jury verdict was based on the fraud count. Accordingly, any error relating to the contract claim would be harmless. With respect to the fraud count, there is sufficient evidence to permit the jury to find that defendants had defrauded plaintiff into entering into the earnest money agreement and to support an award of punitive damages. Therefore, we affirm the judgment on the verdict.
Because the jury’s verdict was based on plaintiffs fraud claim, there is no basis for awarding attorney fees. Accordingly, the judgment awarding plaintiff attorney fees is reversed.
Judgment for damages affirmed; judgment for attorney fees reversed.